Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20130202038 A1-Seregin et al (Hereinafter referred to as “Seregin”), in view of US 20130101042 A1-Sugio et al (Hereinafter referred to as “Sugio”) does not disclose, with respect to claim 1, a method of video processing, comprising: performing a conversion between a first block in a video unit of a video and a bitstream of the video, wherein the first block is coded with a geometric partitioning mode; wherein the bitstream comprises a field indicative of a maximum number of allowed motion candidates in a geometric partitioning merge candidate list that is constructed for the first block coded with the geometric partitioning mode that is enabled in the video unit; and wherein the maximum number of allowed motion candidates in a geometric partitioning merge candidate list that is constructed for the first block coded with the geometric partitioning mode is derived based on indicated by-a maximum number of allowed motion candidates in a regular merge candidate list that is constructed for a second block coded with a regular merge mode, wherein the field is set to a difference value equal to the maximum number of allowed motion candidates in the regular merge candidate list that is constructed for the second block coded with the regular merge mode minus the maximum number of allowed motion candidates in the geometric partitioning merge candidate list that is constructed for the first block coded with the geometric partitioning mode as claimed.  Rather, Seregin discloses a method of video processing, comprising: performing a conversion between mutatis mutandis.  Accordingly, claims 1-2, 4-15, 17-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487